—Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered December 15, 1987, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him to an indeterminate term of imprisonment of from lVz to 4 Vi years, unanimously affirmed.
Defendant contends that he was deprived of a fair trial by the prosecutor’s summation during which he alluded to facts *286not in evidence and during which he bolstered the testimony of the police officers. No objection was made to two of these comments and thus defendant has waived appellate review (CPL 470.05 [2]; People v Rivera, 73 NY2d 941). The challenge to the remaining statements has also been waived for failure of counsel to elaborate on a one-word objection (People v Balls, 69 NY2d 641). These matters have not been preserved for review as a matter of law, and we decline to reach them. Were we to consider them in the interest of justice, we would nonetheless affirm, finding them to be without merit. The comments were either responsive to those of defense counsel (People v Galloway, 54 NY2d 396) or fair commentary on the evidence (People v Ashwal, 39 NY2d 105). Further, the jourt’s charge which, inter alia, instructed the jurors that their recollection, understanding and evaluation of the evidence and not the statements of counsel were controlling was sufficient to dispel the effect of any alleged bolstering or misstatement (People v Comer, 73 NY2d 955, 956-957). Concur—Murphy, P. J., Ross, Rosenberger, Asch and Ellerin, JJ.